DETAILED ACTION
	This is the first office action in response to U.S. application 16/953,954. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “resting unit” in claims 1-2, 6-9, 13-16 and 20; “traveling unit” in claims 1-2, 6-9, 13-16 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “resting unit” will be interpreted according to paragraph 25 of the specification as including a bed and the “traveling unit” will be interpreted according to paragraph 11 of the specification as an autonomous vehicle.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-2, 6-9, 13-16 and 20  recite “traveling unit” and “resting unit” which, as described above, are interpreted under 112(f) as an autonomous vehicle and bed respectively. However, the specification does not give enough description of the autonomous vehicle to understand the scope of the vehicle. An autonomous vehicle can encompass an airplane, a car with typical interior seating, or a smaller robotic vehicle that does not have interior seating. Similarly the resting unit, while including a bed, can encompass a cot, a trailer with a bed inside, or a sleeping pod. Therefore, the autonomous vehicle and the bed were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time of filing. Claims 3-5, 10-12 and 17-19 are rejected due to their dependency on claims 1, 8 and 15 respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20200290647) in view of Trembley (US 20190258253).
Regarding claim 1, Anderson teaches an information processing device comprising  a control unit (traffic control system 114) configured to: 
acquire information on a destination of a user who uses a resting unit including equipment on which the user is able to sleep, information on an arrival time at the destination, and information on a place in which the user uses the resting unit ([0031] discusses the system analyzing travel constraints such as a desired destination of a calendar event of a user where a calendar event is interpreted as including a destination and arrival time and where [0031] further discusses the system monitoring the user at home which is interpreted as the information on a place in which the user uses the resting unit, Fig. 2 S202-S206); 
transmit a command to a traveling unit configured to be coupled to the resting unit and carry the resting unit such that the traveling unit is coupled to the resting unit and arrives at the destination at the arrival time, the traveling unit being configured to be movable even while not coupled to the resting unit ([0032] discusses the system determining a transition time based on the analyzed travel constraints where the transition can be accomplished by an autonomous recreational vehicle receiving (coupling) a sleeping pod from a user’s home and carrying the sleeping pod to the destination where the recreational vehicle is interpreted as a traveling unit and a sleeping pod is interpreted as a resting unit Fig. 2 S208-S212).
Anderson does not explicitly teach transmit a command to a stimulation device configured to stimulate the user who is using the resting unit such that the stimulation device is activated before the traveling unit is coupled to the resting unit or before the traveling unit departs for the destination after being coupled to the resting unit.
While Anderson teaches a system for transporting a sleeping pod where [0032] discusses the use of the sleeping pod arrangement allows for the user within the sleeping pod to remain asleep while being transitioned to the recreational vehicle, Anderson is silent with respect to a stimulation device that keeps a user asleep during the transition stage. Tremblay discloses a stimulation device ([0103]-[0104] discuss a system where an autonomous vehicle generates sounds (stimulation) to cancel noise entering a vehicle cabin when a passenger has been detected to be sleeping). One of ordinary skill in the art would have found it obvious to provide Anderson with Tremblay in order to substitute Tremblay's well-known stimulation device for Anderson's silent configuration in order to apply one of various ways to help keep the person asleep and remove distractions .

Regarding claim 8, Anderson teaches an information processing method (Fig. 2 as described by [0017] as being accomplished with a computational system) comprising: 
acquiring, by a computer, information on a destination of a user who uses a resting unit including equipment on which the user is able to sleep, information on an arrival time at the destination, and information on a place in which the user uses the resting unit ([0031] discusses the system analyzing travel constraints such as a desired destination of a calendar event of a user where a calendar event is interpreted as including a destination and arrival time and where [0031] further discusses the system monitoring the user at home which is interpreted as the information on a place in which the user uses the resting unit, Fig. 2 S202-S206);
transmitting, by the computer, a command to a traveling unit configured to be coupled to the resting unit and carry the resting unit such that the traveling unit is coupled to the resting unit and arrives at the destination at the arrival time, the traveling unit being configured to be movable even while not coupled to the resting unit ([0032] discusses the system determining a transition time based on the analyzed travel constraints where the transition can be accomplished by an autonomous recreational vehicle receiving (coupling) a sleeping pod from a user’s home and carrying the sleeping pod to the destination where the recreational vehicle is interpreted as a traveling unit and a sleeping pod is interpreted as a resting unit Fig. 2 S208-S212). 
Anderson does not explicitly teach transmitting, by the computer, a command to a stimulation device configured to stimulate the user who is using the resting unit such that the stimulation device is activated before the traveling unit is coupled to the resting unit or before the traveling unit departs for the destination after being coupled to the resting unit.
While Anderson teaches a system for transporting a sleeping pod where [0032] discusses the use of the sleeping pod arrangement allows for the user within the sleeping pod to remain asleep while being transitioned to the recreational vehicle, Anderson is silent with respect to a stimulation device that keeps a user asleep during the transition stage. Tremblay discloses a stimulation device ([0103]-[0104] discuss a system where an autonomous vehicle generates sounds (stimulation) to cancel noise entering a vehicle cabin when a passenger has been detected to be sleeping). One of ordinary skill in the art would have found it obvious to provide Anderson with Tremblay in order to substitute Tremblay's well-known stimulation device for Anderson's silent configuration in order to apply one of various ways to help keep the person asleep and remove distractions .

Regarding claim 15, Anderson teaches a system (traffic control system 114) comprising: 
a resting unit including equipment on which a user is able to sleep (sleeping pod as described by [0032]); 
a traveling unit configured to be coupled to the resting unit and carry the resting unit, and to be movable even while not coupled to the resting unit ([0032] discusses a recreational vehicle that can pick up sleeping pods from users homes where it is interpreted that the recreational vehicle would be movable without the sleeping pods); 
a terminal owned by the user ([0031] discusses the use of a home system where the home system is interpreted as a terminal); and 
a control unit (traffic control 114) configured to: 
acquire, from the resting unit or the terminal, information on a destination of the user who uses the resting unit, information on an arrival time at the destination, and information on a place in which the user uses the resting unit ([0031] discusses the system analyzing travel constraints such as a desired destination of a calendar event of a user from a home system where a calendar event is interpreted as including a destination and arrival time and where [0031] further discusses the system monitoring the user at home which is interpreted as the information on a place in which the user uses the resting unit, Fig. 2 S202-S206);
transmit a command to the traveling unit such that the traveling unit is coupled to the resting unit and arrives at the destination at the arrival time ([0032] discusses the system determining a transition time based on the analyzed travel constraints where the transition can be accomplished by an autonomous recreational vehicle receiving (coupling) a sleeping pod from a user’s home and carrying the sleeping pod to the destination where the recreational vehicle is interpreted as a traveling unit and a sleeping pod is interpreted as a resting unit Fig. 2 S208-S212).
Anderson does not explicitly teach transmit a command to a stimulation device configured to stimulate the user who is using the resting unit such that the stimulation device is activated before the traveling unit is coupled to the resting unit or before the traveling unit departs for the destination after being coupled to the resting unit.
While Anderson teaches a system for transporting a sleeping pod where [0032] discusses the use of the sleeping pod arrangement allows for the user within the sleeping pod to remain asleep while being transitioned to the recreational vehicle, Anderson is silent with respect to a stimulation device that keeps a user asleep during the transition stage. Tremblay discloses a stimulation device ([0103]-[0104] discuss a system where an autonomous vehicle generates sounds (stimulation) to cancel noise entering a vehicle cabin when a passenger has been detected to be sleeping). One of ordinary skill in the art would have found it obvious to provide Anderson with Tremblay in order to substitute Tremblay's well-known stimulation device for Anderson's silent configuration in order to apply one of various ways to help keep the person asleep and remove distractions.

Regarding claim 20, Anderson teaches a system with an autonomous vehicle transporting a sleeping pod but does not explicitly teach wherein the stimulation device is provided in the resting unit or the traveling unit.
While Anderson teaches a system for transporting a sleeping pod where [0032] discusses the use of the sleeping pod arrangement allows for the user within the sleeping pod to remain asleep while being transitioned to the recreational vehicle, Anderson is silent with respect to a stimulation device in the vehicle or the pod that keeps a user asleep during the transition stage. Tremblay discloses a stimulation device ([0103]-[0104] discuss a system where an autonomous vehicle generates sounds (stimulation) to cancel noise entering a vehicle cabin when a passenger has been detected to be sleeping where it is interpreted that the stimulation is occurring in the autonomous vehicle (traveling unit)). One of ordinary skill in the art would have found it obvious to provide Anderson with Tremblay in order to substitute Tremblay's well-known stimulation device for Anderson's silent configuration in order to apply one of various ways to help keep the person asleep and remove distractions.

Claims 3, 5, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Trembley and further in view of Eid (US 20030039366).
Regarding claim 3, Anderson modified by Trembley teaches a system where sleeping pods are transported while a sound is generated to provide noise canceling to the sleeping occupant so that they will stay asleep while being transported. It does not explicitly teach wherein the control unit is configured to transmit a command to the stimulation device such that stimulation provided to the user is gradually increased.
Eid teaches wherein the control unit is configured to transmit a command to the stimulation device such that stimulation provided to the user is gradually increased ([0056] discusses adding gain (increasing) a generated sound as the speed of the vehicle increases to account for the noise increasing as the vehicle speed increases where if the speed of the vehicle gradually increases, the generated sound would gradually increase).
Anderson modified by Trembley teaches a system where sleeping pods are transported while a sound is generated to provide noise canceling to the sleeping occupant so that they will stay asleep while being transported. Eid teaches that a generated sound must be increased as a vehicle speed increases to account for additional road noise. One of ordinary skill in the art would have found it obvious to provide Anderson modified by Tremblay with Eid in order to provide a more dynamic noise cancelling function in response to the level of noise increasing to help keep the person asleep.

Regarding claim 5, Anderson modified by Trembley teaches a system where sleeping pods are transported while a sound is generated to provide noise canceling to the sleeping occupant so that they will stay asleep while being transported. It does not explicitly teach wherein the control unit is configured to transmit, when the stimulation device provides the user with stimulation including sound, a command to the stimulation device such that a volume of the sound is gradually increased.
Eid teaches wherein the control unit is configured to transmit, when the stimulation device provides the user with stimulation including sound, a command to the stimulation device such that a volume of the sound is gradually increased ([0056] discusses adding gain (increasing) a generated sound as the speed of the vehicle increases to account for the noise increasing as the vehicle speed increases where if the speed of the vehicle gradually increases, the generated sound would gradually increase).
Anderson modified by Trembley teaches a system where sleeping pods are transported while a sound is generated to provide noise canceling to the sleeping occupant so that they will stay asleep while being transported. Eid teaches that a generated sound must be increased as a vehicle speed increases to account for additional road noise. One of ordinary skill in the art would have found it obvious to provide Anderson modified by Tremblay with Eid in order to provide a more dynamic noise cancelling function in response to the level of noise increasing to help keep the person asleep.

Regarding claim 10, Anderson modified by Trembley teaches a system where sleeping pods are transported while a sound is generated to provide noise canceling to the sleeping occupant so that they will stay asleep while being transported. It does not explicitly teach transmitting a command to the stimulation device such that stimulation provided to the user is gradually increased.
Eid teaches transmitting a command to the stimulation device such that stimulation provided to the user is gradually increased ([0056] discusses adding gain (increasing) a generated sound as the speed of the vehicle increases to account for the noise increasing as the vehicle speed increases where if the speed of the vehicle gradually increases, the generated sound would gradually increase).
Anderson modified by Trembley teaches a system where sleeping pods are transported while a sound is generated to provide noise canceling to the sleeping occupant so that they will stay asleep while being transported. Eid teaches that a generated sound must be increased as a vehicle speed increases to account for additional road noise. One of ordinary skill in the art would have found it obvious to provide Anderson modified by Tremblay with Eid in order to provide a more dynamic noise cancelling function in response to the level of noise increasing to help keep the person asleep.

Regarding claim 12, Anderson modified by Trembley teaches a system where sleeping pods are transported while a sound is generated to provide noise canceling to the sleeping occupant so that they will stay asleep while being transported. It does not explicitly teach transmitting, when the stimulation device provides the user with stimulation including sound, a command to the stimulation device such that a volume of the sound is gradually increased.
Eid teaches transmitting, when the stimulation device provides the user with stimulation including sound, a command to the stimulation device such that a volume of the sound is gradually increased ([0056] discusses adding gain (increasing) a generated sound as the speed of the vehicle increases to account for the noise increasing as the vehicle speed increases where if the speed of the vehicle gradually increases, the generated sound would gradually increase).
Anderson modified by Trembley teaches a system where sleeping pods are transported while a sound is generated to provide noise canceling to the sleeping occupant so that they will stay asleep while being transported. Eid teaches that a generated sound must be increased as a vehicle speed increases to account for additional road noise. One of ordinary skill in the art would have found it obvious to provide Anderson modified by Tremblay with Eid in order to provide a more dynamic noise cancelling function in response to the level of noise increasing to help keep the person asleep.

Regarding claim 17, Anderson modified by Trembley teaches a system where sleeping pods are transported while a sound is generated to provide noise canceling to the sleeping occupant so that they will stay asleep while being transported. It does not explicitly teach wherein the control unit is configured to transmit a command to the stimulation device such that stimulation provided to the user is gradually increased.
Eid teaches wherein the control unit is configured to transmit a command to the stimulation device such that stimulation provided to the user is gradually increased ([0056] discusses adding gain (increasing) a generated sound as the speed of the vehicle increases to account for the noise increasing as the vehicle speed increases where if the speed of the vehicle gradually increases, the generated sound would gradually increase).
Anderson modified by Trembley teaches a system where sleeping pods are transported while a sound is generated to provide noise canceling to the sleeping occupant so that they will stay asleep while being transported. Eid teaches that a generated sound must be increased as a vehicle speed increases to account for additional road noise. One of ordinary skill in the art would have found it obvious to provide Anderson modified by Tremblay with Eid in order to provide a more dynamic noise cancelling function in response to the level of noise increasing to help keep the person asleep.

Regarding claim 19, Anderson modified by Trembley teaches a system where sleeping pods are transported while a sound is generated to provide noise canceling to the sleeping occupant so that they will stay asleep while being transported. It does not explicitly teach wherein the control unit is configured to transmit, when the stimulation device provides the user with stimulation including sound, a command to the stimulation device such that a volume of the sound is gradually increased.
Eid teaches wherein the control unit is configured to transmit, when the stimulation device provides the user with stimulation including sound, a command to the stimulation device such that a volume of the sound is gradually increased ([0056] discusses adding gain (increasing) a generated sound as the speed of the vehicle increases to account for the noise increasing as the vehicle speed increases where if the speed of the vehicle gradually increases, the generated sound would gradually increase).
Anderson modified by Trembley teaches a system where sleeping pods are transported while a sound is generated to provide noise canceling to the sleeping occupant so that they will stay asleep while being transported. Eid teaches that a generated sound must be increased as a vehicle speed increases to account for additional road noise. One of ordinary skill in the art would have found it obvious to provide Anderson modified by Tremblay with Eid in order to provide a more dynamic noise cancelling function in response to the level of noise increasing to help keep the person asleep.

Allowable Subject Matter
Claims 2, 4, 6-7, 9, 11, 13-14, 16 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the 112(a) rejection. The prior art above disclose a system where a recreational vehicle transports sleeping pods based on a desired destination (Anderson) and using stimulation (sounds) to keep a user asleep (Trembley). Prior art was also found that teaches passenger vehicles that dock with a cargo vehicle (Liburdi US 20190389359); a massage program being selected in an autonomous vehicle based on detection of a passenger sleeping (Song US 20180170231); a sleep pod with a sound system to be played while the passenger is sleeping (Rutledge US 20180160819) and an autonomous vehicle that a user can request to take a nap (Shouldice US 20200383580). However, no prior art was found that teaches providing a user with a smaller stimulation than is created by the coupling of the traveling and resting unit,  and stopping the stimulation after the device has been coupled and the device is departing for the destination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664